DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/21/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-26 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-11, 13, 15-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2016108497 A cited in IDS) in view of Tsubaki et al. (5,790,742). It is noted that the disclosures of Hirose are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 3, 6-11, 13, 21 and 24, Hirose disclose a functional film comprising a substrate and a coating film located on the surface of the substrate (see Abstract). The coating film comprises a condensate of hydrolyzable silicon compound C such as that tetramethoxysilane (see Abstract and page 6, paragraphs 10, 11). The hydrolyzable silicon compound is identical to that presently claimed. The coating film comprises emulsion particles B comprising a vinyl compound (b2) such as polyvinyl pyrrolidone, i.e. a resin having a pyrrolidone group in a side chain containing a constitutional unit derived from vinylpyrrolidone (see page 3, paragraph 3 and page 5, paragraph 1). The proportion of constitutional unit derived from vinylpyrrolidone can be 0.01 to 50 mass% (see page 6, paragraph 2).
The coating film comprises metal oxide particles D such as silicon dioxide or silica having average particle size of 1 to 400 nm (see page 7, paragraphs 5-6). The silica particles are used in the form of dispersion, wherein dispersion can be a mixed solvent comprising water and hydrophilic organic solvent such as ethylene glycol or ethylene glycol monopropyl ether (see  page 7, paragraph 8 and page 8, paragraph 4). As evidenced by the specification, ethylene glycol has a boiling point of 197 C (see paragraph 0101 of published application). The content of silica particles in dispersion is 0.01 to 80 wt% (see pages 7-8, bridging paragraph).
The mass ratio of silica particles D/emulsion particles B (resin having a pyrrolidone group) is 50/100 to 10000/100 (see page 8, paragraph 8). Accordingly, the amount of the emulsion particles (resin having a pyrrolidone group) is 1 to 66 wt% (1 = 100/10100 x 100 and 66 = 100/150 x 100). The mass ratio of hydrolysate of silicon compound/silica particles is 1/100 to 1000/100 (see page 8, paragraph 9).
Based on aforementioned amounts the mass ratio of silica particles D/emulsion particles B can be 100/200 to 100/1 (50/100 = 100/200 and 10000/100 = 100/1). Further, mass ratio of hydrolysate of silicon compound C/silica particles D is 1/100. Accordingly, the mass ratio of  hydrolysate of silicon compound C/silica particles D/emulsion particles B is 1/100/200 to 1/100/1. The amount of silica particles is 33 to 98 wt% (33 = 100/301 x 100 and 98 = 100/102 x 100). Based on the content of silica particles in dispersion of 0.01 to 80 wt%, the content of the silica particles with respect to total solid content is 0.0033 to 78.4 wt% (0.0033 = 0.01 x 33/100 and 78.4 = 80 x 98/100).
The hydrolysate of silicon compound C, silica particle D in dispersion of mixed solvent of water and hydrophilic organic solvent and emulsion particles B (resin having a pyrrolidone group) reads on a coating agent as presently claimed.
Hirose does not disclose the anti-fogging film has voids between the silica particles in the anti-fogging film.
Tsubaki et al. disclose a silica aerogel comprising porous silica skeleton structures (see col. 5, lines 5-6). The silica aerogel is a porous substance in which spherical silica particles are connected in the form of a string of beads which has nearly uniform voids (see col.2, line 66-col.3, line 1, col.3, lines 14-17, col. 5, lines 6-9, col.8, lines 51-52, and claims 2 and 5). Because the silica aerogel has the particle size and void between particles far smaller than wavelength of light, it provides transparency in spite of porous substance and optical loss by absorption or scattering of light can be suppressed to minimum (see co. 5, lines 15-19).
In light of motivation for using silica aerogel disclosed by Tsubaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silica aerogel of Tsubaki et al. in the coating film of Hirose in order to provide transparency in spite of porous substance and suppress to minimum optical loss by absorption or scattering of light, and thereby arrive at the claimed invention. Accordingly, Hirose in view of Tsubaki et al. disclose coating film comprising voids between silica particles in the coating film, wherein the void sizes between the silica particles are uniform.
Hirose in view of Tsubaki et al. do not disclose a coating agent for forming an anti-fogging film.
However, the recitation in the claims that the coating is “for forming an anti-fogging film” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hirose in view of Tsubaki et al. disclose coating agent as presently claimed, it is clear that the coating agent of Hirose in view of Tsubaki et al. would be capable of performing the intended use, i.e. for forming an anti-fogging film, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 15, 16, 22 and 25, Hirose in view of Tsubaki et al. disclose the functional film as set forth above. The functional film is formed of the coating agent, i.e. the hydrolysate of silicon compound C, silica particle D in dispersion of mixed solvent of water and hydrophilic organic solvent and emulsion particles B (resin having a pyrrolidone group). 
Further, the functional film retains antistatic properties and maintains oil repellency (see Abstract). Hirose in view of Tsubaki et al. do not disclose the functional film is an antifogging film.
While there is no disclosure that the functional is an antifogging film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. antifogging film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art functional film and further that the prior art structure which is a functional film identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Hirose in view of Tsubaki et al. do not disclose the antifogging film has a haze of 2.0 or less. However, given that the antifogging film of Hirose in view of Tsubaki et al. is identical to that presently claimed, it is inherent or obvious that the antifogging film of Hirose in view of Tsubaki et al. has a haze of 2.0 or less.

Regarding claim 17, Hirose in view of Tsubaki et al. disclose an antifogging film (functional film) as set forth above. The functional film is formed by applying coating composition (coating agent) on white sheet glass (a material to be coated) followed by drying (see page 12, paragraph 1).

Regarding claims 18, 19, 23 and 26, Hirose in view of Tsubaki et al. disclose an antifogging film (functional film) as set forth above. The antifogging film is formed on a substrate (base material) such as acrylic resin (see page 2, paragraph 7 and page 12, paragraph 1). The antifogging film on the substrate reads on a laminate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2016108497 A cited in IDS) in view of Tsubaki et al. (5,790,742) as applied to claim 1 above, further in view of Fukushima et al. (US 2012/0059080 A1).

Regarding claim 2, Hirose in view of Tsubaki et al. disclose the coating agent as set forth above. Hirose in view of Tsubaki et al. do not disclose a metal chelate compound as a condensation catalyst.
Fukushima et al. disclose metal chelate compounds are used as condensation catalysts to promote condensation (see paragraph 0092)
In light of motivation for using metal chelate compound disclosed by Fukushima et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use metal chelate in the coating agent of Hirose in view of Tsubaki et al. in order to promote condensation, and thereby arrive at the claimed invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2016108497 A cited in IDS) in view of Tsubaki et al. (5,790,742) as applied to claim 1 above, further in view of Gannon (3,336,156).

Regarding claims 4 and 5, Hirose in view of Tsubaki et al. disclose the coating agent as set forth above. Hirose do not disclose the resin having a pyrrolidone group in a side chain is a resin as presently claimed.
Gannon et al. disclose a copolymer of vinylpyrrolidone and vinyl acetate (see col. 3, lines 6-12). The use of comonomer such as vinyl acetate provide a means for adjusting copolymer film flexibility and adjustment of humidity resistance, while retaining the necessary degree of water solubility (see col. 3, lines 15-20). While Gannon et al. do not disclose vinyl acetate is a monomer having a C log P value of 0.7 to 3.0, given that vinyl acetate is monomer identical to that utilized in the present invention, it is inherent or obvious that the vinyl acetate is a monomer having a C log P value of 0.7 to 3.0 (see paragraph 0139 of published application).
In light of motivation for using a copolymer of vinylpyrrolidone and vinyl acetate disclosed by Gannon et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a copolymer of vinylpyrrolidone and vinyl acetate as the resin having a pyrrolidone group in a side chain in Hirose in view of Tsubaki et al. in order to adjust copolymer film flexibility and adjustment of humidity resistance, while retaining the necessary degree of water solubility, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2016108497 A cited in IDS) in view of Tsubaki et al. (5,790,742) as applied to claim 1 above, further in view of Ito (US 2017/0136796 A1).
Regarding claim 12, Hirose in view of Tsubaki et al. disclose the coating agent as set forth above. Hirose do not disclose the high boiling point solvent is a solvent having a branched alkyl group.
Ito discloses polyoxyethylene glycol-based solvent is excellent in a leveling property and drying property (see paragraph 0044). The polyoxyethylene glycol-based solvent can comprise branched alkyl groups having boiling point of 150 C or more (see paragraph 0047).
In light of motivation for using polyoxyethylene glycol-based solvent having a branched alkyl groups disclosed by Ito as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyoxyethylene glycol-based solvent having a branched alkyl groups as high boiling point solvent in Hirose in view of Tsubaki et al. in order to obtain excellent leveling property and drying property, and thereby arrive at the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2016108497 A cited in IDS) in view of Tsubaki et al. (5,790,742) as applied to claim 1 above, further in view of Overbeek et al. (US 2005/0004300 A1).

Regarding claim 14, Hirose in view of Tsubaki et al. disclose the coating agent as set forth above. Hirose do not disclose a content of the high boiling point solvent as presently claimed.
Overbeek et al. disclose coalescents such as ethylene glycol can be used in amount of 0 to 55 wt% for purpose of optimizing or fine-tuning film forming properties (see paragraph 0056).
In light of motivation for using 0 to 55 wt% of ethylene glycol disclosed by Overbeck et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0 to 55 wt% of ethylene glycol in the coating agent of Hirose in view of Tsubaki et al. in order to optimize or fine-tune film properties, and thereby arrive at the claimed invention. Accordingly, ethylene glycol (high boiling point solvent) is 0 to 55 wt% with respect to a total mass of all solvents contained in the coating agent.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2016108497 A cited in IDS) in view of Tsubaki et al. (5,790,742) as applied to claim 18 above, further in view of Shibayama et al. (US 2014/0023840 A1).

Regarding claim 20, Hirose in view of Tsubaki et al. disclose the laminate as set forth above. While Hirose disclose the base material comprising acrylic resin, Hirose in view of Tsubaki et al. do not disclose the base material is a polymethylmethacrylate base material.
Shibayama et al. disclose transparent substrate such as polymethylmethacrylate provide transparency, optical refractive index, impact resistance, heat resistance and durability (see paragraph 0118).
In light of motivation for using polymethylmethacrylate disclosed by Shibayama et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polymethylmethacrylate as the acrylic resin of base material in Hirose in view of Tsubaki et al. in order to provide transparency, optical refractive index, impact resistance, heat resistance and durability, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except those below are moot in light of new grounds of rejections.
Applicant argues that the present invention provides advantageous effects that would not have been expected by the cited prior art and points to the data in the specification to support their position.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims. Specifically, (i) the data uses one specific siloxane compound while the present claims encompass any hydrolysate of a compound within General Formula (I), (ii) the data uses silica with three specific average particle diameters with the present claims encompass silica with any average particle diameter, (iii) the data uses two specific resins with two amounts of vinylpyrrolidone while the present claims encompass any resin having a pyrrolidone group in a side chain, (iv) the data uses a few specific solvents while the present claims encompass any high boiling solvent having a boing point of 120 C or higher, and (v) the data uses specific amounts of each component while the present claims are open to any amount of each claimed component. 
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787